DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on November 4th, 2021 has been entered. Claims 35, 45 and 51 have been amended. Claims 35-48 and 50-53 are pending in the application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35, 45 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0269154 A1) in view of Patel et al. (US 2017/0265181 A1).

Wang et al. disclose systems and methods for allocating resources to a user equipment with the following features: regarding claim 35, a method comprising: determining one or more mappings of scheduling requests to corresponding one or more logical channels configured for a user equipment; configuring the user equipment with configuration of the one or more mappings of the scheduling requests corresponding to the one or more logical channels configured for the user equipment and configuring the user equipment with configuration of mapping of one or more of a a method comprising: determining one or more mappings of scheduling requests to corresponding one or more logical channels configured for a user equipment (i.e. wireless communication system 100 comprises at least one base station 110 and is arranged to comprise at least one user equipment 120. The base station 110 may send and receive wireless signals to and from the user equipment 120 situated within a cell 130, wherein the base station 110 determines mapping of schedule requests, from the UE 110 as per logical channel), configuring the user equipment with configuration of the one or more mappings of the scheduling requests corresponding to the one or more logical channels configured for the user equipment (i.e. scheduling request (SR), received from the UE 120 requesting resources for uplink transmission, the BS 110 configures the UE 120 by mapping the RS to logical channel(s) configured for the UE 120), and configuring the user equipment with configuration of mapping of one or more of a plurality of different lengths of transmission time intervals for an uplink radio resource for data transmission of the one or more logical channels (i.e. the BS 110 configures the UE 120 by mapping the RS to logical channel(s), and the scheduling request allocations can be given an individual position and periodicity, the interval between the different scheduling request allocations can here also be uneven and varying over time), receiving a scheduling request from the user equipment that is mapped to the one or more logical channels (i.e. the BS 110 receives scheduling request from the UE 120 mapped to logical channel (s)), allocating, based in part on the configuration of a transmission time interval corresponding to the one or more logical channels to which the received scheduling request was mapped (i.e. resource allocation by the BS 110 as per SR from the UE 120 is based on time intervals which are uneven/different according to the respective logical channels for which the SR mapped), an uplink radio resource to be used by the user equipment such that the transmission time interval of the allocated uplink radio resource has a length corresponding to a length of a transmission time interval configured for the mapped one or more logical channels (i.e. the UE 120 uses the uplink resource allocated by the BS 110 for uplink transmission based on the resources of uneven/different above time intervals to mapped logical channel), and receiving data from the user equipment on the allocated uplink radio resource for the one or more logical channels (i.e. the BS 110 receives the uplink transmitted data from the UE 120 using the uplink allocated resources for logical channels)”).
different lengths of transmission time intervals for an uplink radio resource for data transmission of the one or more logical channels”.
Patel et al. disclose techniques for acknowledging scheduling request (SR) transmissions on a contention-based physical uplink shared channel with the following features: regarding claim 35, teaching “mapping of one or more of a plurality of different lengths of transmission time intervals for an uplink radio resource for data transmission of the one or more logical channels (Fig. 1, illustrates an example of a wireless communication system, in accordance with various aspects of the disclosure, see teachings in [0049, 0053, 0060-0061, 0072, 0076, 0089 & 0094] summarized as “teaching “mapping of one or more of a plurality of different lengths of transmission time intervals for an uplink radio resource for data transmission of the one or more logical channels (i.e. wireless communication system 100 may include  network access devices 105 may wirelessly communicate with the UEs 115 communicate over logical channels, in response to receiving the first scheduling request transmission, the network access device 105 may determine an availability of uplink resources allocable to the UE 115, when uplink resources allocable to the UE are available, the network access device 105 may transmit an uplink grant to the UE 115, the wireless communication system 100 may support communications according to one or more TTI transmission structures to organize physical resources,  and repetition of physical resources may be combined, such that certain physical channels, or portions thereof, may be repeated according to two or more different TTI durations, for example, a legacy TTI and a low-latency TTI or shortened TTI (sTTI)),  the wireless communication system 100 may be configured to 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang et al. by using the features as taught by Patel et al. in order to provide a more effective and efficient system that is capable of mapping of one or more of a plurality of different lengths of transmission time intervals for an uplink radio resource. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 45
Wang et al. disclose systems and methods for allocating resources to a user equipment with the following features: regarding claim 45, an apparatus comprising: at least one memory storing computer program instructions; and at least one processor; wherein the at least one memory with the computer program instructions is configured with the at least one processor to cause the apparatus to: determine one or more mappings of scheduling requests to corresponding one or more logical channels configured for a user equipment; configure the user equipment with configuration of the an apparatus comprising: at least one memory storing computer program instructions; and at least one processor; wherein the at least one memory with the computer program instructions is configured with the at least one processor to cause the apparatus to (i.e. a computer program product, comprising instructions such as computer program code, for performing the function of the base station 110 may allocate resources to the user equipment 120 served by the base station 110), determine one or more mappings of scheduling requests to corresponding one or more logical channels configured for a user equipment (i.e. wireless communication system 100 comprises at least one base station 110 and is arranged to comprise at least one configure the user equipment with configuration of the one or more mappings of the scheduling requests corresponding to one or more logical channels configured for the user equipment (i.e. scheduling request (SR), received from the UE 120 requesting resources for uplink transmission, the BS 110 configures the UE 120 by mapping the RS to logical channel(s) configured for the UE 120), and configure the user equipment with configuration of mapping of one or more of a plurality of different lengths of transmission time intervals for an uplink radio resource for data transmission of the one or more logical channels (i.e. the BS 110 configures the UE 120 by mapping the RS to logical channel(s), and the scheduling request allocations can be given an individual position and periodicity, the interval between the different scheduling request allocations can here also be uneven and varying over time), receive a scheduling request from the user equipment that is mapped to the configured one or more logical channels (i.e. the BS 110 receives scheduling request from the UE 120 mapped to logical channel (s)), allocate, based in part on the transmission time interval configuration corresponding to the one or more logical channels to which the received scheduling request was mapped (i.e. resource allocation by the BS 110 as per SR from the UE 120 is based on time intervals which are uneven/different according to the respective logical channels for which the SR mapped), an uplink radio resource to be used by the user equipment such that a transmission time interval of the allocated uplink radio resource has a length corresponding to a length of a transmission time interval configured for the mapped one or more logical channels (i.e. the UE 120 uses the uplink resource allocated by the BS 110 for uplink transmission based on the resources of uneven/different above time intervals to mapped logical channel), and receive data from the user equipment on the allocated uplink radio resource for the one or more logical channels (i.e. the BS 110 receives the uplink transmitted data from the UE 120 using the uplink allocated resources for logical channels)”).
Wang et al. is short of expressly teaching “mapping of one or more of a plurality of different lengths of transmission time intervals for an uplink radio resource for data transmission of the one or more logical channels”.
Patel et al. disclose techniques for acknowledging scheduling request (SR) transmissions on a contention-based physical uplink shared channel with the following features: regarding claim 45, mapping of one or more of a plurality of different lengths of transmission time intervals for an uplink radio resource for data transmission of the one or more logical channels (Fig. 1, illustrates an example of a wireless communication system, in accordance with various aspects of the disclosure, see teachings in [0049, 0053, 0060-0061, 0072, 0076, 0089 & 0094] summarized as “teaching “mapping of one or more of a plurality of different lengths of transmission time intervals for an uplink radio resource for data transmission of the one or more logical channels (i.e. wireless communication system 100 may include  network access devices 105 may wirelessly communicate with the UEs 115 communicate over logical channels, in response to receiving the first scheduling request transmission, the network access device 105 may determine an availability of uplink resources allocable to the UE 115, when uplink resources allocable to the UE are available, the network access device 105 may 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang et al. by using the features as taught by Patel et al. in order to provide a more effective and efficient system that is capable of mapping of one or more of a plurality of different lengths of transmission time intervals for an uplink radio resource. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 51
an apparatus comprising: at least one memory storing computer program instructions; and at least one processor; wherein the at least one memory with the computer program instructions is configured with the at least one processor to cause the apparatus to (i.e. a computer program product, comprising instructions such as computer program code, for performing the function of the base station 110 may allocate resources to the user equipment 120 served by the base station 110), receive, by a user equipment, configuration of one or more mappings of scheduling requests corresponding to one or more logical channels configured for the user equipment (i.e. wireless communication system 100 comprises at least one base station 110 and is arranged to comprise at least one user equipment 120. The base station 110 may send and receive wireless signals to and from the user equipment 120 situated within a cell 130, wherein the base station 110 determines mapping of schedule requests, from the UE 110 as per logical channel), and configuration of mapping of one or more of a plurality of different lengths of transmission time intervals for an uplink radio resource for data transmission of the one or more logical channels (i.e. scheduling request (SR), received from the UE 120 requesting resources for uplink transmission, the BS 110 configures the UE 120 by mapping the RS to logical channel(s) configured for the UE 120), and configure the user equipment with configuration of mapping of one or more of a plurality of different lengths of transmission time intervals for an uplink radio resource for data transmission of the one or more logical channels (i.e. the BS 110 configures the UE 120 by mapping the RS to logical channel(s), and the scheduling request allocations can be given an individual position and periodicity, the interval between the different scheduling request allocations can here also be uneven and varying over time), determine, by the user equipment, a scheduling request is triggered by one or more logical channels configured for the user equipment with data available for transmission (i.e. the BS 110 receives scheduling transmit, by the user equipment, a scheduling request mapped, via the received configuration of the one or more mappings of scheduling requests, to the one or more logical channels configured for the user equipment (i.e. resource allocation by the BS 110 as per SR from the UE 120 is based on time intervals which are uneven/different according to the respective logical channels for which the SR mapped), receive, by the user equipment, an allocation of an uplink radio resource, wherein a transmission time interval of the allocated uplink radio resource has a length corresponding to a length of a transmission time interval configured for the mapped one or more logical channels (i.e. the UE 120 uses the uplink resource allocated by the BS 110 for uplink transmission based on the resources of uneven/different above time intervals to mapped logical channel), and send data by the user equipment on the allocated uplink radio resource with the corresponding transmission time interval for the one or more logical channels (i.e. the BS 110 receives the uplink transmitted data from the UE 120 using the uplink allocated resources for logical channels)”).
Wang et al. is short of expressly teaching “mapping of one or more of a plurality of different lengths of transmission time intervals for an uplink radio resource for data transmission of the one or more logical channels”.
Patel et al. disclose techniques for acknowledging scheduling request (SR) transmissions on a contention-based physical uplink shared channel with the following features: regarding claim 51, mapping of one or more of a plurality of different lengths of transmission time intervals for an uplink radio resource for data transmission of the one or more logical channels (Fig. 1, illustrates an example of a wireless communication teaching “mapping of one or more of a plurality of different lengths of transmission time intervals for an uplink radio resource for data transmission of the one or more logical channels (i.e. wireless communication system 100 may include  network access devices 105 may wirelessly communicate with the UEs 115 communicate over logical channels, in response to receiving the first scheduling request transmission, the network access device 105 may determine an availability of uplink resources allocable to the UE 115, when uplink resources allocable to the UE are available, the network access device 105 may transmit an uplink grant to the UE 115, the wireless communication system 100 may support communications according to one or more TTI transmission structures to organize physical resources,  and repetition of physical resources may be combined, such that certain physical channels, or portions thereof, may be repeated according to two or more different TTI durations, for example, a legacy TTI and a low-latency TTI or shortened TTI (sTTI)),  the wireless communication system 100 may be configured to combine a subframe-level TTI transmission structure with a one-slot TTI transmission structure to provide certain legacy capability and/or backward compatibility according to a subframe-level TTI, and also to provide certain low-latency capability according to the one-slot TTI and may include further combinations of TTI transmission structures, including transmission structures according to more than two TTI durations, and TTI durations different than a subframe-level TTI transmission structure and a slot-level TTI transmission structure, and the TTIs within a subframe may have a different duration 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang et al. by using the features as taught by Patel et al. in order to provide a more effective and efficient system that is capable of mapping of one or more of a plurality of different lengths of transmission time intervals for an uplink radio resource. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 36, 46 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0269154 A1) in view of Patel et al. (US 2017/0265181 A1) as applied to claims 35, 45 and 51 above, and further in view of Feuersanger et al. (US 2012/0069805 A1). 

Wang et al. and Patel et al. disclose the claimed limitations as described in paragraph 6 above. Wang et al. and Patel et al. do not expressly disclose the following features: regarding claim 36, wherein the one or more mappings of the scheduling requests are configured for the user equipment by a radio access network; regarding claim 46, wherein a length of a transmission time interval that bears the scheduling request is mapped to the length of the transmission time interval of the one or more logical channels configured for the user equipment; regarding claim 54, wherein the allocating is performed to allocate8S.N. 16/470,597 one of the plurality of lengths of the transmission time 
Feuersanger et al. disclose systems and methods for transmitting a buffer status report by a communication node in a mobile communication system with the following features: regarding claim 36, wherein the one or more mappings of the scheduling requests are configured for the user equipment by a radio access network (Fig. 1, illustrating an overview of a 3GPP LTE mobile communication network, see teachings in [0075, 0090-0100] summarized as “scheduling request for requesting resources by the user equipment is mapped to TTIs corresponding to the mapped logical channel(s) by the eNode B”); regarding claim 46, wherein a length of a transmission time interval that bears the scheduling request is mapped to the length of the transmission time interval of the one or more logical channels configured for the user equipment (Fig. 1, illustrating an overview of a 3GPP LTE mobile communication network, see teachings in [0075, 0090-0100] summarized as “scheduling request for requesting resources by the user equipment is mapped to TTIs corresponding to the mapped logical channel(s) by the eNode B”); regarding claim 54, wherein the allocating is performed to allocate8S.N. 16/470,597 one of the plurality of lengths of the transmission time intervals as the length of the transmission time interval of the allocated uplink radio resource (Fig. 1, illustrating an overview of a 3GPP LTE mobile communication network, see teachings in [0075, 0090-0100] summarized as “the eNode B assigns a dynamic uplink radio resource by means of signaling an uplink grant, for example, four TTIs (fig. 7 for data transmission of logical channel(s)”).
.

Claims 37-38 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0269154 A1) in view of Patel et al. (US 2017/0265181 A1) as applied to claims 35, 45 and 51 above, and further in view of Tooher et al. (US 2017/0290008 A1). 

Wang et al. and Patel et al. disclose the claimed limitations as described in paragraph 6 above. Wang et al. and Patel et al. do not expressly disclose the following features: regarding claim 37, wherein a length of a transmission time interval that bears the scheduling request is mapped to the length of the transmission time interval of the one or more logical channels configured for the user equipment; regarding claim 38, wherein: the scheduling request maps to one logical channel configured for the user equipment; and a length of the transmission time interval that bears the scheduling request is mapped to the one logical channel such that a length of a transmission time interval that bears the scheduling request is matched to a length of a longest transmission time interval configured for the one logical channel that is configured for the user equipment; regarding claim 47, wherein: the scheduling request maps to one 
Tooher et al. disclose systems and methods of operating with different transmission time interval (TTI) durations with the following features: regarding claim 37, wherein a length of a transmission time interval that bears the scheduling request is mapped to the length of the transmission time interval of the one or more logical channels configured for the user equipment (Fig. 3, depicts example uplink physical layer channels that may be used in one or more embodiments, see teachings in [0095-0096 & 0136] summarized as “the base station eNB allocates resource for uplink transmission of the WTRU 102, and as the TTI duration is based on the amount of data available for uplink transmission, the TTI duration is configured corresponding to the requirement of the TTI length needed for the determined one or more logical channels for allocated uplink resource for uplink transmission as per scheduling request by the WTRU 102”); regarding claim 38, wherein: the scheduling request maps to one logical channel configured for the user equipment; and a length of the transmission time interval that bears the scheduling request is mapped to the one logical channel such that a length of a transmission time interval that bears the scheduling request is matched to a length of a longest transmission time interval configured for the one logical channel that is configured for the user equipment (Fig. 3, depicts example uplink physical layer channels that may be used in one or more embodiments, see teachings 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang et al. with Patel et al. by using the features as taught by Tooher et al.  in order to provide a more effective and efficient system that is capable mapping scheduling request to logical channel configured for the user equipment, and a length of the transmission time interval that is matched to a length of a longest transmission time interval configured for the one logical channel that is configured for the user equipment. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 39-40, 48 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0269154 A1) in view of Patel et al. (US 2017/0265181 A1) and Tooher et al. (US 2017/0290008 A1) as applied to claims 35, 45 and 51 above, and further in view of Tseng et al. (US 2017/0332377 A1). 

Wang et al., Patel et al. and Tooher et al. disclose the claimed limitations as described in paragraph 6 above. Tooher et al. disclose the following features: regarding 
Wang et al., Patel et al. and Tooher et al. do not expressly disclose the following features: regarding claim 39, wherein the one logical channel is configured with one or multiple transmission time interval lengths for the user equipment. 
Tseng et al. disclose a method of detecting of control channels with different transmission time intervals with the following features: regarding claim 39, wherein the one logical channel is configured with one or multiple transmission time interval lengths for the user equipment (Fig. 7, illustrates an example, non-limiting packet framework that illustrates two level downlink control information (DCI) that facilitates detection of control channels with different TTIs, see teachings in [0096] summarized as “MAC 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang et al. with Patel et al. and Tooher et al. by using the features as taught by Tseng et al. in order to provide a more effective and efficient system that is capable of configuring one logical channel with different one or different TTI durations. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 41, 44 and 53  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0269154 A1) in view of Patel et al. (US 2017/0265181 A1) as applied to claims 35, 45 and 51 above, and further in view of Sun et al. (US 2015/0173099 A1). 

Wang et al. and Patel et al. disclose the claimed limitations as described in paragraph 6 above. Wang et al. and Patel et al. do not expressly disclose the following features: regarding claim 41, wherein each logical channel maps to at most one scheduling request configured for the user equipment; regarding claim 44, wherein: the method is performed by a radio access network serving the user equipment; and where the uplink radio resource is allocated in reply to receiving the scheduling request and the data is received on the allocated uplink radio resource thereafter; regarding claim 53, wherein the at least one memory with the computer program instructions is 
Sun et al. disclose a method and apparatus for prioritizing scheduling requests received from one or more users with the following features: regarding claim 41, wherein each logical channel maps to at most one scheduling request configured for the user equipment (Fig. 2, illustrates a series of exemplary UE-eNodeB communications, see teaching in [0006-0008] summarized as “a UE 104 (fig. 1) may be configured to send an SR to base station 102 of network 100 whenever new data is ready to be transmitted and the new data is associated with a logical channel”); regarding claim 44, wherein: the method is performed by a radio access network serving the user equipment; and where the uplink radio resource is allocated in reply to receiving the scheduling request and the data is received on the allocated uplink radio resource thereafter (Fig. 2, illustrates a series of exemplary UE-eNodeB communications, see teaching in [0006-0008] summarized as “scheduling of a UE 104 (fig. 1) may be initiated by the UE sending a scheduling request (SR) to a base station 102 which may respond with an uplink scheduling grant, including information indicating the specific time/frequency resources the UE 104 can use for an uplink transmission, the UE 104 may then send data in uplink transmission to the base station of the network 100”); regarding claim 53, wherein the at least one memory with the computer program instructions is configured with the at least one processor to cause the apparatus further to: receive the allocation in reply to the scheduling request (Fig. 2, illustrates a series of exemplary UE-eNodeB communications, see teaching in [0006-0008] summarized as “scheduling of a UE 104 (fig. 1) may be initiated by the UE sending a scheduling 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang et al. with Patel et al. by using the features as taught by Sun et al. in order to provide a more effective and efficient system that is capable of mapping each logical channel to scheduling request and carries out uplink transmission with the allocated resources. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0269154 A1) in view of Patel et al. (US 2017/0265181 A1) as applied to claims 35, 45 and 51 above, and further in view of Vivanco (US 9,071,984 B1). 

Wang et al. and Patel et al. disclose the claimed limitations as described in paragraph 6 above. Wang et al. and Patel et al. do not expressly disclose the following features: regarding claim 55, wherein there are multiple logical channels corresponding to different sets of the multiple transmission time intervals, and the allocating is performed to select at least one of the multiple transmission time intervals in the sets and to allocate one of the selected at least one of the multiple transmission time intervals for the transmission time interval of the allocated uplink radio resource.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang et al. with Patel et al. by using the features as taught by Vivanco in order to provide a more effective and efficient system that is capable of allocating one of the multiple .
Allowable Subject Matter
Claims 42 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 35-48 and 50-53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        1/15/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473